The appellant has requested us to file a supplemental opinion. We did not make special reference in our opinion to the error of the master in his conclusion that the libellant was entitled to a divorce on the ground of cruel and barbarous treatment as well as indignities to the person, overlooking that the libel was confined to the charge of indignities to the person, *Page 243 
for the reason that his recommendation was that the divorce be granted "pursuant to the prayer of the libel" and the decree of the lower court was based on the charge that the respondent, Helen R. Brown, had offered such indignities to the person of the libellant as to render his condition intolerable and life burdensome. That there may be no misunderstanding we now hold that the husband was entitled to a divorce upon the ground alleged in the libel, to wit, indignities to the person, and not because of cruel and barbarous treatment.